COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              ESPERANZA M. GARCIA-GUZMAN
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0851-15-4                                          PER CURIAM
                                                                                 OCTOBER 20, 2015
              CELINA CLEANING SERVICES, INC. AND
               THE UNINSURED EMPLOYERS’ FUND


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Brian Patrick Riley; Antezana & Antezana, LLC, on briefs), for
                               appellant.

                               (Richard F. Boddie; Slocum & Boddie, P.C., on brief), for appellee
                               Celina Cleaning Services, Inc.

                               (Joshua M. Wulf; David A. Obuchowicz; Midkiff, Muncie & Ross,
                               P.C., on brief), for appellee The Uninsured Employers’ Fund.


                     Esperanza M. Garcia-Guzman appeals a decision of the Workers’ Compensation

              Commission denying her claim for benefits and finding that she failed to establish her injury

              arose out of her employment. On appeal, claimant contends the commission erred in: (1) relying

              on her failure to describe any defect or substance on the floor where the accident occurred as a

              reason for finding she failed to sustain her burden in proving her injury arose out of her

              employment; (2) relying on her failure to describe the cause of her fall to Celina Cleaning

              Services, Inc. or to medical professionals as a reason for finding she failed to sustain her burden

              of proof; and (3) finding that the only evidence supporting her version of events was her

              uncorroborated testimony where there was an adverse witness who provided corroborating



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
testimony for her version of events. Claimant also asserts she may raise these assignments of

error on appeal pursuant to Code § 8.01-384(A).

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Garcia-Guzman v. Celina Cleaning Servs., Inc., VWC File No. VA02000014786

(Apr. 30, 2015). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-